

Exhibit 10.16




AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT




THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of the 28th day of May 2010, by and between Clarus Corporation, a Delaware
corporation (the “Company”), and Peter Metcalf (the “Employee”).
 
WHEREAS, the Company and the Employee are parties to an Employment Agreement
dated as of May 7, 2010 (the “Employment Agreement”). Capitalized terms not
otherwise defined in this Amendment shall have their respective meanings as set
forth in the Employment Agreement; and
 
WHEREAS, the Company and the Employee now desire to amend certain terms of the
Employment Agreement with regard to the exercise price of the Stock Options.
 
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
 
1.           Section 3(c) of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:
 
(c)           Stock Options.  Effective upon the Commencement Date, the Company
shall issue and grant to Employee options (the “Stock Options”) to purchase
75,000 shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), having an exercise price equal to the closing price of the
Company’s shares of Common Stock on the Commencement Date, which shall vest in
three installments as follows: 30,000 shares shall vest on December 31, 2012 and
22,500 shares shall vest on each of December 31, 2013 and December 31, 2014;
provided, that, any unvested Stock Options shall accelerate and vest in the
event that this Agreement has not been renewed upon its scheduled expiration
date; and, provided further, that all Stock Options shall expire on the tenth
anniversary of the Commencement Date.  The terms and provisions of the Stock
Options shall be set forth in a stock option agreement in a form satisfactory to
the Company.  In addition, the Employee may be entitled, during the Term of this
Agreement, to receive such additional options, at such exercise prices and other
terms as the Compensation Committee of the Board may, in its sole and absolute
discretion, determine.
 
2.           Except as expressly amended by this Amendment, the Employment
Agreement is hereby ratified, approved and confirmed, and remains in full force
and effect.
 
3.           This Amendment is made and executed and shall be governed by the
laws of the State of Delaware, without regard to the conflicts of law principles
thereof.
 
4.           This Amendment may be executed in any number of counterparts (and
by facsimile or other electronic signature), but all counterparts will together
constitute but one agreement.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto have duly executed this Amendment
No. 1 to the Employment Agreement as of the date set forth above.


Clarus Corporation
Employee
       
By: /s/ Warren B. Kanders        
/s/ Peter Metcalf        
Name: Warren B. Kanders
Peter Metcalf
Title:   Chairman
 

 
 
 
 

 

 
2

--------------------------------------------------------------------------------

 
